COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '               No. 08-18-00042-CR
  IN RE: THE STATE OF TEXAS,
                                                 '         AN ORIGINAL PROCEEDING
                                Relator.
                                                 '                 IN MANDAMUS
                                                 '

                                 MEMORANDUM OPINION

       The State of Texas filed a petition for writ of mandamus against the Honorable Luis

Aguilar, Judge of the 243rd District Court of El Paso County, Texas, challenging an order requiring

the State to produce items related to the State’s expert witnesses in the case. The real party in

interest, Luis Solis Gonzalez, filed a motion to dismiss this original proceeding as moot. Gonzalez

notified the Court that Respondent signed an order on May 3, 2018 granting Gonzalez’s motion to

vacate the discovery order which is the subject of this original proceeding. Finding that this

original proceeding has become moot, we grant Gonzalez’s motion and dismiss the case for lack

of jurisdiction. See In re County of El Paso, 104 S.W.3d 741, 743 (Tex.App.--El Paso 2003, orig.

proceeding).


June 13, 2018
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)